DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on Pre-Brief Appeal Conference Decision dated 1/12/2021. Claims 1-20 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of 61/732,040, filed 11/30/2012. The assignee of record is Avaya Inc. The listed inventor(s) is/are: ARJUNAN, THIRUNAVUKKARASU; PUTTASWAMY, VINOD SULLERI; KASHI, RAMANUJAN S.
Response to Arguments
Applicant’s arguments with respect to claim(s) 5, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to Vel regarding Vel lacking the invitation to join are moot because the new ground of rejection does not rely on Vel for any teaching or matter specifically challenged in the argument. Examiner notes that the applicant has also argued that a set-top box “generally” sending an invite is nonsensical and the argument is addressed below, please response to argument a, thank you.
Applicant's arguments regarding the use of a set top box for sending invitations, and applicant’s arguments regarding claims 6, 8, 10, 15-19 have been fully considered but they are not persuasive. 
Examiner Note: Regarding arguments b. through g. examiner kindly and respectfully suggest that if applicant continues to argue in any future responses that applicant provide reasoning why the prior art fails to teach the claim language rather than simply stating that the prior art fails to teach the claim language without further explanation. Examiner encourages applicant to provide greater detail so that if the applicant is correct and the claimed invention differentiates from the prior art the record is very clear as to why and how. Thank you. 
Applicant argues:
a. 

    PNG
    media_image1.png
    110
    696
    media_image1.png
    Greyscale

	a. Examiner respectfully disagrees. Vel provides a system where an emergency alert is sent to a set top box and the set top box sends the emergency alerts to user devices. The set top boxes in Vel are described in the Vel reference are communicating with user devices. Vel does not explicitly describe the ”set-up stage” of the communications between the set top boxes and the user devices, i.e. Vel does not go into detail about how the user devices and the set top boxes initiate and agree upon communications. 
i. The first point examiner draws applicant to is Sco shows an example of a set top box sending an invitation to associated user devices and therefore Sco provides an example that contradicts applicant’s argument that it would be nonsensical for the set top box to send an invitation to join. 
ii. The second point examiner draws applicant to is because Sco’s invitation has a description of what the invitation entails, Sco’s invitation could provide users at user devices with an explanation of what they are going to “opt into” and because Sco’s invitation can include additional messaging, Sco’s invitation can act as both an invitation and an initial alert which may be especially useful and relevant to an emergency alert scenario. To put another way, by combining Sco’s invitation techniques with the system of Vel one of ordinary skill could envision an efficient process of notification and invitation as the proposed combination would yield a system capable of send an invite with the emergency alert information included within the invite message. 

b.

    PNG
    media_image2.png
    359
    700
    media_image2.png
    Greyscale

	b. Examiner respectfully point applicant to combination of Vel-Sco and arguments above in “a.” and the 103 rejection below. Additionally, please see Wang ¶ 0006 which discloses a server determining if a session can use a virtual IP address and if yes returning a virtual IP address and the client binds the socket call to the virtual IP address. Examiner notes that a virtual IP address is generally known as an IP address assigned to multiple applications residing on a single server.  Examiner also notes Wang ¶ 0002 where there are multiple terminal server sessions running on the host computer, all of those sessions share the same IP address or addresses.

	c.

    PNG
    media_image3.png
    216
    699
    media_image3.png
    Greyscale

	c. Examiner respectfully point applicant to combination of Vel-Sco and arguments above in “a.” and the 103 rejection below. Additionally, examiner draws attention to applicant specification page 12 which describes the following “a push initiator (e.g., an IP phone application or PPE) is capable of transmitting a push message to a push agent (e.g., IP endpoints having software that is capable of receiving push messages from a push initiator, where the push agent may process the push messages and request push content).” Mur abstract and throughout Mur teaches IP endpoints subscribe to a multicast group and process of join and request 

	d.

    PNG
    media_image4.png
    358
    696
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    49
    691
    media_image5.png
    Greyscale

	d. Examiner respectfully point applicant to combination of Vel-Sco and arguments above in “a.” and the 103 rejection below. Additionally, Fulton Fig. 1 shows communication devices. Fulton ¶ 0266 teaches presence information of target device and availability state if target device.  Fulton ¶ 0138 Fig. 21 teaches prioritized voice IM sent from originator to recipient by selection of IM contact, in other words the proposed combination would yield a system capable of selecting which desktop computer clients to send 

	e.

    PNG
    media_image6.png
    334
    698
    media_image6.png
    Greyscale

	e. Examiner respectfully point applicant to combination of Vel-Sco and arguments above in “a.” and the 103 rejection below. Additionally, Reddy is relied on to show a valid XML file, Iyer provides a valid RESPONSE tag, Wolff provides a valid audio tag, and VionDurry provides a href attribute beginning with “RTPx://.” Since applicant has not disclosed that the “RTPx://” beginning solves any stated problem or is for any particular purpose above the fact that the attribute directs to a URL, and it appears that the URL tag of Fulton-Hassing-Reddy-Iyer-Wolff would perform equally well as an attribute beginning with “RTPx://” as claimed by applicant, it would have been an obvious matter of design choice to modify the URL attribute of Fulton-Hassing-Reddy-Iyer-Wolff. See also In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) which provides “design choice may be an acceptable rationale for an obviousness rejection when a claimed product merely arranges known elements in a configuration recognized as functionally equivalent to a known configuration.” 

	f.

    PNG
    media_image7.png
    249
    693
    media_image7.png
    Greyscale

	f. Examiner respectfully point applicant to combination of Vel-Sco and arguments above in “a.” and the 103 rejection below. Additionally, Kline ¶ 0055 teaches checking IP address to confirm multimedia content being played, thus the proposed combination would yield a system capable of checking remote IP address (Kline) indicated in a href attribute (VionDury).

	g.

    PNG
    media_image8.png
    275
    695
    media_image8.png
    Greyscale

	g. Examiner respectfully point applicant to combination of Vel-Sco and arguments above in “a.” and the 103 rejection below. Additionally, Gupta ¶ 0057 arrival of first packet may start inter-packet timer. <Audio> tag further comprises an <AudioTimer> tag and a <Promptline> tag is design choice. Since applicant has not disclosed that the <AudioTimer> tag and a <Promptline> tag solves any stated problem or is for any particular purpose above the fact that audiotimer is used as an interpacket timer (Gupta), and it appears that the interpacket timer of Fulton-Hassing-Reddy-Iyer-Wolff-VionDury-Gupta would perform 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 9, 11-12, 14, & 20   rejected under 35 U.S.C. 103 as being unpatentable over Velazquez et al. (US 20110088058 A1, published 4/14/2011; hereinafter Vel) in view of Scott et al. (US 20110119706 A1, published 5/19/2011; hereinafter Sco).
For Claim 1, Vel teaches a method, comprising (Please see screen shot of Vel Fig. 4 below, thank you:

    PNG
    media_image9.png
    773
    452
    media_image9.png
    Greyscale
): 
receiving, by a microprocessor, a request to send at least one real time message having a property that is related to a multicast group (Vel Claim 6 recites in part: receive a notification signal from a network server of the interactive television network, the notification signal being associated with an emergency alert message received by the network server from an emergency alert system); 
determining, by the microprocessor and based on the property, the multicast group that includes multiple receiving endpoints to receive the at least one real time message (Vel Claim 6 recites in part: determine a language for presenting the emergency alert message; select a first multicast of the emergency alert message from a group of multicasts based on the determined language, each of the group of multicasts of the emergency alert message being in a different language); and 
sending, by the microprocessor and in response to the receiving the request to send the at least one real time message, [a request] to at least one of the receiving endpoints to join the multicast group to receive the at least one real time message (Vel Claim 6 recites in part: transmit a request to the network server to join the first multicast of the emergency alert message).
Vel does not explicitly teach an invitation.
However, Sco teaches an invitation (Fig. 5, ¶ 0041 explicitly shows a set top box 502 that generates and transmits an invitation for viewing content to user devices. The invitations in Sco are described as including invitation text that can be a description of what the invitation entails and can include any message desired to be conveyed to recipients).
Sco and Vel are analogous art because they are both related to set top box communications.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the invitation techniques of Sco with the system of Vel because by combining Sco’s invitation techniques with the system of Vel one of ordinary skill could envision an efficient process of notification and invitation as the proposed combination would yield a system capable of send an invite with the emergency alert information included within the invite message and Sco ¶ 0003 provides an improvement of encouraging users to consume content (Sco ¶ 0003).
For Claim 2, Vel-Sco teaches the method of claim 1, wherein an initiating endpoint sends the request to send the at least one real time message (Vel Claim 6 recites in part: receive a notification signal from a network server).
For Claim 3, Vel-Sco teaches the method of claim 1, further comprising: receiving, by the microprocessor, a second request to send a second real time message having a second property that is related to a second multicast group (Vel ¶ 0042-0043 second multicast message sent in second language to a second group); determining, by the microprocessor and based on the second property, a plurality of second receiving endpoints of the second multicast group to receive the second real time message (Vel ¶ 0043 recites in part: a region requires that the EAS message be presented in at least English then method 400 can present the EAS message in English as well as a desired language of the user of the STB); and2Application Serial No. 13 931,391 Amendment and Responsesending, by the microprocessor, an invitation to at least one of the second receiving endpoints to join the second multicast group to receive the second real time message, wherein the second multicast group has at least one different receiving endpoint than the first multicast group (Vel ¶ 0043 region requires English and each STB that is set to Spanish will receive in English and in Spanish, thus the STB receiving Spanish & English is different grouping then all of the STBs that by default receive English for all). 
For Claim 4, Vel-Sco teaches the method of claim 1, wherein the multicast group has a first priority and a second multicast group has a second priority, and wherein the microprocessor sends the at least one real time message to the multicast group and not to the second multicast group based on a difference between the first priority and the second priority (Vel ¶ 0043 recites in part: For example, the text can be overlayed in a first language and audio can be presented in a second language. The selection of the first and second languages can be based on a pre-selection by the user or according to the techniques described above. In another embodiment, the set top box can receive the multicast in the selected first language and then translate the EAS message into the second language so that the message is presented in the first and second languages, such as the visual and audio example described above. In yet another embodiment, method 400 can ensure compliance with notice requirements, such as federal, state or local requirements. For instance, if a region requires that the EAS message be presented in at least English then method 400 can present the EAS message in English as well as a desired language of the user of the STB.).  
For Claim 7, Vel-Sco teaches the method of claim 1, wherein the at least one receiving endpoint has registered on a server and the server maintains definitions of multicast groups, and wherein the (Vel Claim 6 & ¶ 0043 network server transmits notification signal and multi-language presentation based on default regional settings and individual user settings).  
For Claim 9, Vel-Sco teaches the method of claim 1, wherein the at least one receiving endpoint is determined dynamically after the receiving and before the sending based on the property of the at least one real time message (Vel ¶ 0043 all receive in English and then a group of STB receive in Spanish based on user settings (dynamically determined)).  
For Claim 11, Vel-Sco teaches a system, comprising: a server coupled to a communication network and receiving input for processing messages in real time, wherein the server comprises a microprocessor and a computer-readable medium coupled thereto, and the microprocessor, when executing instructions stored in the computer-readable medium: 
receives a request to send at least one real time message having a property that is related to a multicast group (Vel Claim 6); 
determines, based on the property, a multicast group that includes multiple receiving endpoints to receive the at least one real time message and sends, in response to the receiving the request to send the at least one real time message (Vel Claim 6), 
an [request] to at least one of the receiving endpoints to join the multicast group to receive the at least one real time message in the real time (Vel Claim 6).  
Vel does not explicitly teach an invitation.
However, Sco teaches an invitation (Fig. 5, ¶ 0041 explicitly shows a set top box 502 that generates and transmits an invitation for viewing content to user devices. The invitations in Sco are described as including invitation text that can be a description of what the invitation entails and can include any message desired to be conveyed to recipients).
Sco and Vel are analogous art because they are both related to set top box communications.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the invitation techniques of Sco with the system of Vel because by combining Sco’s invitation techniques with the system of Vel one of ordinary skill could envision an efficient process of notification and invitation as the proposed combination would yield a system capable (Sco ¶ 0003).
For Claim 12, Vel teaches a system, comprising: a paging engine comprising a microprocessor (Vel Figs. 1-3); a first application gateway (Vel Figs. 1-3); and an administrative portal (Vel Figs. 1-3); wherein the first application gateway receives a request to send at least one real time message having a property that is related to a multicast group based on a command from the administrative portal, the first application gateway determines, based on the property, at least one of multiple receiving endpoints the a multicast group to receive the at least one real time message, and the first application gateway sends, via the microprocessor and in response to the receiving the request to send the at least one real time message, [a request] to the at least one receiving endpoint to join the multicast group to receive the at least one real time message (Vel Claim 6).
Vel does not explicitly teach an invitation.
However, Sco teaches an invitation (Fig. 5, ¶ 0041 explicitly shows a set top box 502 that generates and transmits an invitation for viewing content to user devices. The invitations in Sco are described as including invitation text that can be a description of what the invitation entails and can include any message desired to be conveyed to recipients).
Sco and Vel are analogous art because they are both related to set top box communications.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the invitation techniques of Sco with the system of Vel because by combining Sco’s invitation techniques with the system of Vel one of ordinary skill could envision an efficient process of notification and invitation as the proposed combination would yield a system capable of send an invite with the emergency alert information included within the invite message and Sco ¶ 0003 provides an improvement of encouraging users to consume content (Sco ¶ 0003).
For Claim 14, Vel-Sco teaches the system of claim 12, wherein the property is a geographical area, wherein at least one of the receiving endpoints has a presence status that corresponds to the geographical area wherein an updated presence status of the at least one of the receiving endpoints is determined after the multicast group is determined, and wherein the at least one real time message is (Vel ¶ 0040 recites:
[0040] In another embodiment, the network proxy 322 and/or the STB can retrieve or otherwise obtain presence information corresponding to the other communication devices associated with the STB. Presence information can be derived from the presence system 380 of FIG. 3, and/or from other sources, such as Global Positioning System (GPS) coordinate information received by the network proxy 322 directly from one or more of the subscriber's communication devices 316. The presence information can also include device activity information which can be used to hone in on which device is most likely used by a targeted user. The presence information can be derived by numerous techniques, and can vary depending upon the particular type of communication device. For example, the network proxy 322 can monitor various communication devices 316 associated with the STB, such as a cellular phone in transit which is being detected by a series of base stations or a computer that is exhibiting network activity. Such activities, as well as others, can be indicative of use by the subscriber or a likelihood of success in contacting the subscriber.
Vel Claim 12 recites:
12. The set top box of claim 11, wherein the controller is adapted to select the communication devices from a group of communication devices associated with the set top box based on presence information associated with a user of the set top box.).  
For Claim 20, Vel teaches the system of claim 12, wherein after receiving the invitation to join, the receiving endpoint sends a request to join the multicast group to receive the at least one real time message (Vel Claim 6).

Claim 5  rejected under 35 U.S.C. 103 as being unpatentable over Vel-Sco in view of Kiribe et al. (US 20090022154 A1, published 1/22/2009; hereinafter Kir).
For Claim 5, Vel-Sco teaches the method of claim 2, wherein the microprocessor receives a response to the invitation to join (Vel Fig. 4 414), then the at least one real time message is sent to the multicast group (Vel Fig. 4 416-418), Vel does not explicitly teach and further comprising the at least one 
However, Kir teaches further comprising the at least one receiving endpoint participating in the time message using real-time transport protocol (RTP) information received from the initiating endpoint via the processor (Kir ¶ 0063 When the server receives the multicast group join request, the relevant multicast group RTP stream may be transmitted to the receiver by multicast distribution).
Kir and Vel-Sco are analogous art because they are both related to real-time communications.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the multicast techniques of Kir with the system of Vel-Sco because the time required to complete the channel switching (image/audio switchover) may therefore be relatively long (Kir ¶ 0064).

Claims 6 & 10 rejected under 35 U.S.C. 103 as being unpatentable over Vel-Sco in view of Wang et al. (US 20100161771 A1; hereinafter Wang).
For Claim 6, Vel-Sco teaches the method of claim 1, Vel-Sco does not explicitly teach wherein a virtual IP address is assigned to a paging server and the microprocessor uses the virtual IP address to enable hosting for multiple applications with only one logical IP address for the sending of the invitation to join the multicast group.  
However, Wang teaches wherein a virtual IP address is assigned to a paging server (Wang ¶ 0006 client queries server for virtual IP address) and the microprocessor uses the virtual IP address to enable hosting for multiple applications with only one logical IP address for the sending of the invitation to join the multicast group (Wang ¶ 0006 server determines if session can use virtual IP address in if yes the server returns a virtual IP address and the client binds the socket call to the virtual IP address.  Examiner notes that a virtual IP address is generally known as an IP address assigned to multiple applications residing on a single server.  Examiner also notes Wang ¶ 0002 where there are multiple terminal server sessions running on the host computer, all of those sessions share the same IP address or addresses.
If applicant wishes to discuss any amendments, mappings, arguments applicant is encouraged to reach out to examiner at 571 270 3863 or michael.keller@uspto.gov, examiner will be happy to help applicant work to move the case forward and provide any clarifying interpretations or answer any questions, Monday through Friday from about 6 AM to 10 PM EST is generally a good time (with breaks, so may miss the initial call) and examiner will try to return call quickly if missed, thank you).
Wang and Vel-Sco are analogous art because they are both related to network communications.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the virtualization methods of Wang with the system of Vel-Sco to allow for a plurality of terminal server sessions to have their own unique virtual IP address and so that all applications, unless for instance specified in an exclude list, running in a session may be virtualized (Wang ¶ 0007).
For Claim 10, Vel-Sco teaches the method of claim 1, Vel-Sco does not explicitly teach wherein prior to receiving the invitation to join, the at least one receiving endpoint registers with a server using a virtual IP address system, and wherein the microprocessor uses a virtual IP address from the virtual IP address system for sending the at least one real time message via the server.  
However, Wang teaches wherein prior to receiving the invitation to join, the at least one receiving endpoint registers with a server using a virtual IP address system, and wherein the microprocessor uses a virtual IP address from the virtual IP address system for sending the at least one real time message via the server (Wang ¶ 0006 server determines if session can use virtual IP address in if yes the server returns a virtual IP address and the client binds the socket call to the virtual IP address.  Examiner notes that a virtual IP address is generally known as an IP address assigned to multiple applications residing on a single server.  Examiner also notes Wang ¶ 0002 where there are multiple terminal server sessions running on the host computer, all of those sessions share the same IP address or addresses).
Wang and Vel-Sco are analogous art because they are both related to network communications.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the virtualization methods of Wang with the system of Vel-Sco to allow for a (Wang ¶ 0007).

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Vel-Sco in view of Murphy (US 6754224 B1, published 6/22/2004; hereinafter Mur).
For Claim 8, Vel-Sco teaches the method of claim 1, Vel-Sco does not explicitly teach wherein at least one of the receiving endpoints the multicast group is a push agent that processes the request to join and requests the at least one real time message.  
However, Mur teaches wherein at least one of the receiving endpoints the multicast group is a push agent that processes the request to join and requests the at least one real time message (Applicant specification page 12 describes the following “a push initiator (e.g., an IP phone application or PPE) is capable of transmitting a push message to a push agent (e.g., IP endpoints having software that is capable of receiving push messages from a push initiator, where the push agent may process the push messages and request push content).”
Mur abstract and throughout Mur teaches IP endpoints subscribe to a multicast group and process of join and request).
Mur and Vel-Sco are analogous art because they are both related to network communications.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the multicast techniques of Mur with the system of Vel-Sco to establish connection to be used to carry voice and/or video data (Mur abstract).

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Vel-Sco in view of Akbar et al. (US 20080084878 A1, published 4/10/2008; hereinafter Akbar).
For Claim 13, Vel-Sco teaches the system of claim 12, Vel-Sco does not explicitly teach wherein the receiving endpoints comprise a combination of a multicast IP address endpoint and a phone number endpoint and each of the multicast IP address endpoint and the phone number endpoint receives the at least one real time message.  
(Akbar ¶ 0049 access terminal identifier 212 may include a multicast IP address associated with the multicast group, a phone number associated with the access terminal 202). 
Akbar and Vel-Sco are analogous art because they are both related to network communications.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the identifier of Akbar with the system of Vel-Sco because an terminals with appropriate identifiers can be added to multicast group lists (Akbar ¶ 0049).

Claims 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Vel-Sco in view of Fulton et al. (US 20050041793 A1; hereinafter Fulton).
For Claim 15, Vel-Sco teaches the system of claim 12, wherein the multiple receiving endpoints comprise different types of endpoint devices, and wherein, based on the different receiving capabilities, the microprocessor sends the messages to a first endpoint device and not to a second endpoint device (Vel ¶ 0043 some STB are set to receive in multiple languages).  
However, Fulton teaches different types of endpoint devices comprising different receiving capabilities (Fulton Fig. 1 communication devices. Fulton ¶ 0266 presence information of target device and availability state if target device, ¶ 0043 desktop computer may be client device. Fulton ¶ 0266 presence information of target device and availability state if target device, ¶ 0043 desktop computer may be client device. Fulton ¶ 0138 Fig. 21 teaches prioritized voice IM sent from originator to recipient by selection of IM contact, in other words the proposed combination would yield a system capable of selecting which desktop computer clients to send a message to).
Fulton and Vel-Sco are analogous art because they are both related to real time communications.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the real-time messaging, expiration, timing, and delivery confirmation techniques of Fulton with the system of Vel-Sco to keep call participants informed when receivers do not respond to requests in a timely manner, or persist in being not reachable and when necessary the AMC system cleans up expired messages by removing them from facilitator message queues (Fulton ¶ 0103).
For Claim 16, Vel-Sco teaches the system of claim 12, Vel-Sco does not explicitly teach wherein the first application gateway sends a first set of real time messages through a call server to the multiple receiving endpoints, wherein the call server fails and based on the failure, the first application gateway sends a second set of real time messages to IP addresses, and wherein the IP addresses are for the multiple receiving endpoints and were registered with the first application gateway before the failure.
However, Fulton teaches wherein the first application gateway sends a first set of real time messages through a call server to the multiple receiving endpoints, wherein the call server fails and based on the failure, the first application gateway sends a second set of real time messages to IP addresses, and wherein the IP addresses are for the multiple receiving endpoints and were registered with the first application gateway before the failure (Fulton ¶ 0105 state transitions include "Not sent", "In Transit", "Delivered", "Failed to deliver", "Request expired", "Being retracted", and "Failed to retract" states).
Fulton and Vel-Sco are analogous art because they are both related to real time communications.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the real-time messaging, expiration, timing, and delivery confirmation techniques of Fulton with the system of Vel-Sco to keep call participants informed when receivers do not respond to requests in a timely manner, or persist in being not reachable and when necessary the AMC system cleans up expired messages by removing them from facilitator message queues (Fulton ¶ 0103).

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Vel-Sco in view of Reddy (US 20070083394 A1, published 4/12/2007), and further in view of Iyer et al. (US 20110282969 A1, published 11/17/2011; hereinafter Iyer), and further in view of Wolff et al. (US 6833848 B1, published 12/21/2004; hereinafter Wolff), and further in view of Vion-Dury et al. (US 20100275117 A1, published 10/28/2010; hereinafter VionDury).
For Claim 17, Vel teaches system of claim 2, Vel-Sco does not explicitly teach the initiating endpoint sends RTP information the at least one receiving endpoint that comprises a valid XML file 
However, Reddy teaches the initiating endpoint sends RTP information the at least one receiving endpoint that comprises a valid XML file (Reddy ¶ 0111 Medforms server extracts new Trauma Center patients coming from hospital systems, populates these new patients into SQL Server DB and pushes patient Extensible Markup Language (XML) files onto all assigned local PCs).
Reddy and Vel-Sco are analogous art because they are both related to network communications.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the XML file pushing of Reddy with the system of Vel-Sco in order to push XML files to local PCs (Reddy ¶ 0111).
Vel-Sco-Reddy does not explicitly teach comprising a valid <Response> tag, wherein the valid <Response> tag comprises a valid <Audio> tag comprising a <Url> tag with a href attribute beginning with "RTPx://."
However, Iyer teaches comprising a valid <Response> tag (Iyer ¶ 0137 RESPONSE tag 808)
Iyer and Vel-Sco-Reddy are analogous art because they are both related to network communications.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the response tag of Iyer with the system of Vel-Reddy in capture responses from a back-end application at one of back-end systems (Iyer ¶ 0137).
Vel-Sco-Reddy-Iyer does not explicitly teach wherein the response comprises a valid <Audio> tag comprising a <Url> tag with a href attribute beginning with "RTPx://."
However, Wolff teaches wherein the response comprises a valid <Audio> tag comprising a <Url> tag (Wolff Fig. 5a <audio storied=http://Server6/clip2.au offset=”23” />).
Wolff and Vel-Sco-Reddy-Iyer are analogous art because they are both related to network communications.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the audio tag of Wolf with the system of Vel-Sco-Reddy-Iyer in order to direct to the correct location/URL for an audio file.
explicitly teach a href attribute beginning with "RTPx://."
However, VionDury teaches a href attribute (VionDurry ¶ 0019 an XML document instance is compliant with an XML schema, e.g. XHTML, and thus it is possible to locate such a reference, e.g. inside any img element, and more precisely, inside the value of its href attribute) beginning with "RTPx://" (an attribute beginning with “RTPx://” is design choice. Since applicant has not disclosed that the “RTPx://” beginning solves any stated problem or is for any particular purpose above the fact that the attribute directs to a URL, and it appears that the URL tag of Fulton-Hassing-Reddy-Iyer-Wolff would perform equally well as an attribute beginning with “RTPx://” as claimed by applicant, it would have been an obvious matter of design choice to modify the URL attribute of Fulton-Hassing-Reddy-Iyer-Wolff. See also In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) which provides “design choice may be an acceptable rationale for an obviousness rejection when a claimed product merely arranges known elements in a configuration recognized as functionally equivalent to a known configuration.”).
VionDurry and Vel-Sco-Reddy-Iyer-Wolff are analogous art because they are both related to network communications.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the href attribute of VionDurry with the system of Vel-Sco-Reddy-Iyer-Wolff in order to direct to locate referential objects (VionDurry ¶ 0019).

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Vel-Sco-Reddy-Iyer-Wolff-VionDurry as applied to claim 17 above, and further in view of Kline et al. (US 20080288770 A1, published 11/20/2008; hereinafter Kline).
For Claim 18, Vel-Sco-Reddy-Iyer-Wolff-VionDurry teaches the system of claim 17, Vel-Sco-Reddy-Iyer-Wolff-VionDurry does not explicitly teach wherein at least one of the real time messages is checked while playing at the at least one receiving endpoint to 6Application Serial No. 13 931,391 Amendment and Responseensure that it is from a "remoteipaddress" of a transmitter indicated in the href attribute.  
However, Kline teaches wherein at least one of the real time messages is checked while playing at the at least one receiving endpoint to 6Application Serial No. 13 931,391 Amendment and Responseensure that it is from a "remoteipaddress" of a transmitter (Kline ¶ 0055 teaches checking IP address to confirm multimedia content being played, thus the proposed combination would yield a system capable of checking remote IP address (Kline) indicated in a href attribute (VionDury)).
Kline and Vel-Sco-Reddy-Iyer-Wolff-VionDurry are analogous art because they are both related to network communications.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the IP address checking of Kline with the system of Vel-Sco-Reddy-Iyer-Wolff-VionDurry in order to confirm multimedia content being played on a device is licensed for the device (Kline ¶ 0055).

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Vel-Sco-Reddy-Iyer-Wolff-VionDurry as applied to claim 17 above, and further in view of Gupta et al. (US 20110093637 A1, published 4/21/2011; hereinafter Gupta).
For Claim 19, Vel-Sco-Reddy-Iyer-Wolff-VionDurry teaches the system of claim 17, Vel-Reddy-Iyer-Wolff-VionDurry does not explicitly teach wherein the <Audio> tag further comprises an <AudioTimer> tag and a <Promptline> tag, wherein the <AudioTimer> tag is used
 However, Gupta teaches wherein the <Audio> tag further comprises an <AudioTimer> tag and a <Promptline> tag, wherein the <AudioTimer> tag is used(Gupta ¶ 0057 arrival of first packet may start inter-packet timer. <Audio> tag further comprises an <AudioTimer> tag and a <Promptline> tag is design choice. Since applicant has not disclosed that the <AudioTimer> tag and a <Promptline> tag solves any stated problem or is for any particular purpose above the fact that audiotimer is used as an interpacket timer (Gupta), and it appears that the interpacket timer of Fulton-Hassing-Reddy-Iyer-Wolff-VionDury-Gupta would perform equally well as <Audio> tag further comprises an <AudioTimer> tag and a <Promptline> tag as claimed by applicant, it would have been an obvious matter of design choice to modify the <AudioTimer> tag of Fulton-Hassing-Reddy-Iyer-Wolff-VionDury-Gupta. See also In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) which provides “design choice may be an acceptable rationale for an obviousness rejection when a claimed product merely arranges known elements in a configuration recognized as functionally equivalent to a known configuration.”).
Gupta and Vel-Sco-Reddy-Iyer-Wolff-VionDurry are analogous art because they are both related to network communications.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the interpacket timer of Gupta with the system of Vel-Sco-Reddy-Iyer-Wolff-VionDurry in order to avoid an interrupt condition (Gupta ¶ 0057).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 8130917 B2, please see Fig. 8 below, thank you:

    PNG
    media_image10.png
    778
    395
    media_image10.png
    Greyscale

	ii. US 20120150968 A1- Abstract- A system that incorporates teachings of the present disclosure may include, for example, receiving from a first communication device a message and a message request at a messaging server, selecting a second communication device from a group of other communication devices, providing a notification of the message to the second communication device, providing a message to the second communication device when the second communication device transmits an access request to the messaging server in response to the notification, and establishing a communication session between the first and second communication devices using the messaging server when the second communication device transmits a session request to the messaging server in response to receiving the message. Other embodiments are disclosed.
	iii. US 20120092439 A1- Abstract- The method involves receiving a request for a video session, and establishing video services (56) between two users. A stream of packets is communicated, where packets are associated with signaling data that propagates to a network, which provides a network connection to one of the users. Another stream of packets is communicated, where packets are associated with media data that propagates to another network, which provides another network connection to the other user, where media data includes audio data and video data. The video images are captured during video session by a camera element.

Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446